Citation Nr: 0945805	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an increased evaluation for a minimal 
compression fracture at T-7 with degenerative changes, 
currently assigned a 20 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to May 
1981 and from July 1982 to March 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the Veteran proper notice, to 
obtain additional treatment records, to afford her a VA 
examination, and to notify her of the pertinent rating 
criteria.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award. 

The Court also issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 27 (2008), which held that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the Board notes that a letter was sent to the 
Veteran in October 2005 in which she was notified of what 
evidence was necessary to substantiate a claim for an 
increased evaluation and of the division of responsibilities 
in obtaining such evidence.  Another letter was sent to her 
January 2008 informing her that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in her condition.  The January 2008 letter also 
explained how disability ratings and effective dates were 
determined.  However, the claim was not readjudicated after 
the issuance of the January 2008 letter. See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  As such, the 
Veteran has not been provided timely and proper notice in 
connection with her claim for an increased evaluation, and 
thus, the case must be remanded.

The Board also notes that the Veteran was scheduled for a VA 
spine examination in May 2007.  Although the Veteran did 
report for that examination, it was noted that she recently 
had undergone surgery, and the examination was not performed.  
Indeed, her medical records document that she had fallen in 
August 2006 during which she injured her back and knee.  The 
Veteran subsequently underwent left knee surgery in February 
2007 for which she was assigned a temporary total 100 
evaluation based on surgical or other treatment necessitating 
convalescence.  It does not appear that another attempt was 
made to reschedule that examination.  Therefore, the Board 
finds that a VA examination is necessary to determine the 
current severity and manifestations of the Veteran's service-
connected thoracic spine disability.   

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that there are no medical 
records dated after January 2007 that pertain to or reference 
the Veteran's spine.  Such records may prove to be relevant 
and probative.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment 
records pertaining to the Veteran's service-connected 
thoracic spine disability.

Moreover, the Board observes that the Veteran had not been 
provided all of the rating criteria that are potentially 
pertinent to her claim for an increased evaluation. In 
particular, the September 2006 statement of the case (SOC) 
and August 2007 supplemental statement of the case (SSOC) did 
not provide the Veteran with the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  As this case is already being remanded for further 
development, the RO should take this opportunity to provide 
the Veteran with the all potentially applicable rating 
criteria.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should send the Veteran a 
proper notice letter in connection with 
his claim for an increased evaluation, 
which satisfies the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
The letter should tell the claimant to 
provide medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation.

2.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for her 
service-connected thoracic spine 
disability.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be 
made for medical records dated from 
January 2007 to the present.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of her service-
connected minimal compression fracture 
at T-7 with degenerative changes.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to comment on the severity of the 
Veteran's service-connected thoracic 
spine disability.

The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should provide the range of motion of 
the thoracolumbar spine in degrees and 
state whether there is any form of 
ankylosis.  The examiner should also 
state the total duration of 
incapacitating episodes over the past 
12 months and identify all neurological 
manifestations.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as 
should any additional disability due to 
these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
her representative should be furnished 
a supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations, including the Formula for 
Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




